Case: 21-10159     Document: 00516239627          Page: 1    Date Filed: 03/15/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                       March 15, 2022
                                   No. 21-10159                        Lyle W. Cayce
                                                                            Clerk

   Constance Westfall,

                                                            Plaintiff—Appellant,

                                       versus

   Jose Luna, Southlake Police Department Officer, In His
   Individual Capacity; Nathaniel Anderson, Southlake
   Police Department Officer, In His Individual Capacity;
   Venessa Trevino, Southlake Police Department
   Officer, In Her Individual Capacity,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:15-CV-874


   Before Dennis, Southwick, and Wilson, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10159     Document: 00516239627           Page: 2   Date Filed: 03/15/2022




                                    No. 21-10159


          Following a dispute between Southlake Police Department (the
   “Department”) officers and the Westfall family at the Westfall’s residence,
   Constance Westfall (“Westfall”) filed suit in the Northern District of Texas,
   bringing claims against several defendants connected with the Department.
   The district court initially granted summary judgment in favor of all
   defendants on all claims and determined that Officers Trevino, Anderson,
   and Luna, the defendants at issue in this appeal, were entitled to qualified
   immunity. However, on appeal this court remanded Westfall’s claims
   against Trevino, Anderson, and Luna back to the district court for trial,
   holding that there existed three genuine disputes of material fact which
   precluded summary judgement: (1) whether a reasonable officer could have
   concluded that they were performing a duty or exercising lawful authority
   when they entered and searched Westfall’s home, (2) whether Westfall
   posed an immediate threat to the officers, and (3) whether Westfall actively
   refused to comply with the officers’ instructions and efforts to restrain her.
   Westfall v. Luna, 903 F.3d 534, 542-52 (5th Cir. 2018) (Westfall 1).
   Accordingly, on remand the parties tried their case before a jury. After
   presentation of argument and evidence, the jury found that none of the
   defendants had violated the Constitution in any of the manners alleged by
   Westfall. Westfall filed a motion for judgment as a matter of law and a motion
   for new trial. The district court denied those motions, reasoning that legally
   sufficient evidence existed to support the jury’s verdict and that Westfall
   failed to show that any harmful error had occurred which would entitle her
   to a new trial. Westfall now appeals.




                                           2
Case: 21-10159      Document: 00516239627          Page: 3   Date Filed: 03/15/2022




                                    No. 21-10159


                                  I. Background

          Late one night in January of 2014, the Southlake Police Department
   received a call reporting a trespass. The call was from a young woman who
   reported that two teenage boys, one later identified as William Westfall
   (“William”), had entered her home without permission. The boys had been
   looking for a marijuana grinder. After she told them to leave, the boys left
   the home and walked toward the house next door (the “Westfall residence”).

          Shortly thereafter, Officer Trevino (“Trevino”) and Officer
   Anderson (“Anderson”) arrived and knocked on the front door of the
   Westfall residence.    Constance Westfall opened the door and Trevino
   identified herself, asked for William, and disclosed the allegations the caller
   had made against William. Westfall responded by explaining that William
   was her son and that his best friend lived in the house next door. Trevino
   asked Westfall to go get her son. Westfall closed the door, turned around,
   and returned to her room. She began looking for her glasses because she is
   legally blind without them. The Southlake Police Department dispatcher
   called the Westfall residence and told William to meet the officers outside.
   William and another teenage boy exited the Westfall residence, with a third
   boy joining them soon afterwards.

          Trevino and Anderson began questioning the three minor boys
   outside. During the questioning, Trevino allegedly smelled marijuana on
   William’s hands and asked the boys about the presence of marijuana. At that
   point, Westfall exited her house. While outside, Westfall complained about
   her inability to see the officers without her glasses and, in response to




                                          3
Case: 21-10159      Document: 00516239627           Page: 4   Date Filed: 03/15/2022




                                     No. 21-10159


   accusations that she had slammed the door in their faces, explained that she
   had only closed the door when the police first arrived because it was cold
   outside.

          Following this exchange, the officers stopped addressing Westfall,
   despite her repeated requests that they identify themselves, and continued to
   question the minor boys. Eventually, the boys admitted to the officers that
   there was marijuana in the Westfall residence. Luna then stated that the
   officers could either wait for a search warrant or one of the boys could go into
   the Westfall residence and retrieve the marijuana. Anderson explained to
   Monte Westfall (“Monte”), Westfall’s husband, that there was marijuana in
   the Westfall residence and that, with Monte’s permission, the officers would
   go upstairs and confiscate it. Anderson suggested that one of the boys take
   them to the marijuana upstairs. Westfall then said, “William, go get it.”

          William went inside the Westfall residence. Anderson told Monte to
   also go inside, and Anderson followed them. As Westfall turned to follow
   them into her house, Luna approached her and told her, “You are not going
   anywhere. You slammed the door in our face.” Westfall explained that she
   did not slam the door in his face, told Luna she was going into her house, and
   reached for the doorknob of the front door. Then, according to Westfall,
   Luna “body-slammed” her to the ground, injuring her. According to
   defendants, Westfall began to follow Anderson, Monte, and William into her
   house when Anderson stopped her and told her she had to stay outside with
   the other officers. Defendants claim that Westfall insisted on going inside,
   and Anderson replied that she was not going to “walk up on [him]” and that




                                          4
Case: 21-10159       Document: 00516239627             Page: 5      Date Filed: 03/15/2022




                                        No. 21-10159


   he had already given her instructions to stay outside. Luna and Trevino asked
   Westfall to calm down and “get back over here.” Westfall continued to
   protest, 1 then began to follow Anderson into the home, approaching him
   from behind “aggressively[.]” It was only then, according to defendants,
   that Luna “brought [Westfall] to the ground.” Luna also testified that
   “when I spun [Westfall] around, we fell to the ground.” Westfall landed on
   the corner of the brick porch on her right side. Luna and Trevino then held
   Westfall on the ground for about five minutes.

          During the few minutes that Westfall was pinned, Anderson was in
   the Westfall residence and retrieved a metal tin containing about 2.5 grams
   of marijuana from inside of the house. Anderson, Monte, and William
   returned outside. Then, Luna and Trevino handcuffed Westfall and placed
   her in a police car. A Southlake police officer took Westfall to the hospital.
   There, hospital staff noted that Westfall had numerous abrasions and bruises,
   bloody urine, high blood pressure, and an increased heart rate.

          Westfall was released from the hospital, taken to the Keller Police
   Department, and released on bail later that morning. She was charged with
   interference with public duties under Texas Penal Code section 38.15, though
   the charges were ultimately dropped. An MRI later revealed that Westfall




          1
            The parties dispute whether Westfall said, “I don’t want you people to go up
   there” or “I’m the one who said you people could go up there.” See Westfall, 903 F.3d at
   546.




                                              5
Case: 21-10159      Document: 00516239627           Page: 6   Date Filed: 03/15/2022




                                     No. 21-10159


   suffered from a herniation to the L5-S1 level of her lumbar, for which Westfall
   has received therapy and injections.

                              II. Standard of Review

          We “review de novo the district court’s denial of a motion for
   judgment as a matter of law, applying the same standards as the district
   court.” Abraham v. Alpha Chi Omega, 708 F.3d 614, 620 (5th Cir. 2013)
   (citing Ill. Cent. R.R. Co. v. Guy, 682 F.3d 381, 392–93 (5th Cir. 2012)).
   Judgment as a matter of law is proper if “a party has been fully heard on an
   issue during a jury trial and . . . a reasonable jury would not have a legally
   sufficient evidentiary basis to find for the party on that issue.” Fed. R.
   Civ. P. 50(a)(1). The moving party can prevail only “i][f the facts and
   inferences point so strongly and overwhelmingly in favor of the moving party
   that the reviewing court believes that reasonable jurors could not have arrived
   at a contrary verdict[.]” Poliner v. Texas Health Sys., 537 F.3d 368, 376 (5th
   Cir. 2008) (internal quotation marks omitted) (quoting Dixon v. Wal-Mart
   Stores, Inc., 330 F.3d 311, 313–14 (5th Cir. 2003)). “We credit the non-
   moving defendant’s evidence and ‘disregard all evidence favorable to [the
   plaintiff] that the jury is not required to believe.”’ Brown v. Sudduth, 675
   F.3d 472, 477 (5th Cir. 2012) (quoting Coffel v. Stryker Corp., 284 F.3d 625,
   631 (5th Cir. 2002)). “After a jury trial, our standard of review is ‘especially
   deferential.’” Id. (quoting Brown v. Bryan Cnty., Okla., 219 F.3d 450, 456
   (5th Cir. 2000)).

          We review the denial of a motion for a new trial under an abuse of
   discretion standard. Olibas v. Barclay, 838 F.3d 442, 448 (5th Cir. 2016).




                                          6
Case: 21-10159       Document: 00516239627          Page: 7    Date Filed: 03/15/2022




                                     No. 21-10159


   “The district court abuses its discretion by denying a new trial only when
   there is an ‘absolute absence of evidence to support the jury’s verdict.’”
   OneBeacon Ins. Co. v. T. Wade Welch & Assocs., 841 F.3d 669, 676 (5th Cir.
   2016) (internal quotation marks omitted) (quoting Wellogix, Inc. v. Accenture,
   L.L.P., 716 F.3d 867, 881 (5th Cir. 2013)). “If the evidence is legally
   sufficient, we must find that the district court did not abuse its discretion in
   denying a motion for new trial.” Id. (citing Cobb v. Rowan Cos., Inc., 919 F.2d
   1089, 1090 (5th Cir. 1991). We have held that it is “far easier” to show that
   a district court should have granted a motion for judgment as a matter of law
   than it is to show a district court abused its discretion by not granting a new
   trial. See Whitehead v. Food Max of Miss., Inc., 163 F.3d 265, 269 (5th Cir.
   1998).

                                   III. Discussion

                    A. Motion for Judgment as a Matter of Law

            A district court may enter judgment as a matter of law (JMOL) at the
   close of trial “[i]f a party has been fully heard on an issue during a jury trial
   and the court finds that a reasonable jury would not have a legally sufficient
   evidentiary basis to find for the party on that issue.” See James v. Harris
   Cnty., 577 F.3d 612, 617 (5th Cir. 2009) (internal quotation marks omitted)
   (quoting Fed. R. Civ. P. 50(a)). “[Rule 50] allows the trial court to
   remove cases or issues from the jury’s consideration ‘when the facts are
   sufficiently clear that the law requires a particular result.’” Weisgram v.
   Marley Co., 528 U.S. 440, 448 (2000) (quoting 9a Charles Alan
   Wright & Arthur R. Miller, Federal Practice and




                                          7
Case: 21-10159      Document: 00516239627          Page: 8   Date Filed: 03/15/2022




                                    No. 21-10159


   Procedure § 2521, at 240 (2d ed. 1995)). “[I]n entertaining a motion for
   judgment as a matter of law, the court should review all of the evidence in the
   record.” Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150 (2000).
   “In doing so, however, the court must draw all reasonable inferences in favor
   of the nonmoving party, and it may not make credibility determinations or
   weigh the evidence.” Id. (citing Lytle v. Household Mfg., Inc., 494 U.S. 545,
   554–55 (1990); Anderson v. Liberty Lobby, Inc.¸477 U.S. 242, 254 (1986);
   Continental Ore Co. v. Union Carbide & Carbon Corp., 370 U.S. 690, 696, n.6
   (1962)). “Credibility determinations, the weighing of the evidence, and the
   drawing of legitimate inference from the facts are jury functions, not those of
   a judge.” Id. at 150–51 (internal quotation marks omitted) (quoting Liberty
   Lobby, 477 U.S. at 255). “Thus, although the court should review the record
   as a whole, it must disregard all evidence favorable to the moving party that
   the jury is not required to believe.” Id. at 151. We have explained that we

          “will reject a verdict in those instances when, despite
          considering all the evidence in the light and with all reasonable
          inference most favorable to the verdict, we find no evidence of
          such quality and weight that reasonable and fair-minded men
          in the exercise of impartial discretion could arrive at the same
          conclusion.”
   Polanco v. City of Austin, 78 F.3d 968, 974 (5th Cir. 1996) (quoting Thrash v.
   State Farm Fire & Cas. Co., 992 F.2d 1354, 1356 (5th Cir. 1993)).

          Westfall argues that defendants failed to present any evidence to
   support a finding that their search of the Westfall residence was lawful; thus,
   she argues, there was insufficient evidence to support the jury’s verdict, and
   the district court erred in denying her motion for JMOL. Instead, she asserts




                                         8
Case: 21-10159      Document: 00516239627           Page: 9   Date Filed: 03/15/2022




                                     No. 21-10159


   that the district court violated the mandate of this court in its opinion
   remanding the case for trial by allowing defendants to state at trial that their
   visit to the residence was not a “knock-and-talk” but rather an “active
   investigation.” She claims that the mandate of this court on remand included
   a finding that the visit was in fact a knock-and-talk. Thus, she claims that
   defendants’ arguments that their search of the Westfall residence was lawful
   as part of an active investigation are inapposite to the actual question:
   whether the search was lawful subsequent to a lawful knock-and-talk
   investigation. Westfall asserts that the undisputed evidence shows that the
   encounter was an unlawful knock-and-talk, and thus that the search was
   unlawful. As a result, she argues that the jury’s verdict, misled as it was by
   this new argument, constituted jury nullification, and that the district court
   should have granted her motion for JMOL. Because we disagree that the
   district court violated this court’s mandate by refusing to constrain
   defendants to the argument that their encounter with the Westfalls was a
   knock-and-talk, we affirm.

                                i. The Mandate Rule

          A corollary to the law-of-the-case doctrine is the “mandate rule.”
   Kapche v. City of San Antonio, 304 F.3d 493, 496 (5th Cir. 2002). Under the
   mandate rule, a district court must “‘implement both the letter and the spirit
   of the [appellate court’s] mandate.’ and may not disregard the ‘explicit
   directives’ of that court.” Id. (quoting United States v. Becerra, 155 F.3d 740,
   753 (5th Cir. 1998) (abrogation on other grounds recognized in United States v.
   Farias, 481 F.3d 289, 291 (5th Cir. 2007)). Put another way: “The mandate




                                          9
Case: 21-10159     Document: 00516239627            Page: 10    Date Filed: 03/15/2022




                                     No. 21-10159


   rule requires a district court on remand to effect [this court’s] mandate and
   to do nothing else.” Gen. Univ. Sys., Inc. v. HAL, Inc., 500 F.3d 444, 453 (5th
   Cir. 2007) (internal quotation marks omitted) (quoting United States v.
   Castillo, 179 F.3d 321, 329 (5th Cir. 1999) (rev’d on other grounds by Castillo v.
   United States, 530 U.S. 120 (2000)). The mandate rule “compels compliance
   on remand with the dictates of a superior court and forecloses relitigation of
   issues expressly or impliedly decided by the appellate court.” Id. (quoting
   United States v. Castillo, 179 F.3d at 329). An issue is tacitly decided only
   when its disposition is a “necessary predicate[] to the ability to address the
   issue or issues specifically discussed” in the appellate court’s opinion. The
   Office of Thrift Supervision v. Felt (In re Felt), 255 F.3d 220, 225 (5th Cir.
   2001). When a case reaches this court for the second time, we review de novo
   whether any of the district court’s actions on remand from the prior appeal
   were foreclosed by the mandate rule. Id. at 227.

                                ii. Knock-and-Talks

          In Westfall 1, this court held that multiple genuine issues of material
   fact precluded summary judgment. 903 F.3d at 539. We held that one of
   those material issues, as is relevant here, was whether a reasonable officer
   could have concluded that they were performing a duty or exercising lawful
   authority when they entered and searched Westfall’s home. Id. at 546-47
   The district court granted summary judgment on this issue to defendants,
   finding that it had been reasonable for the officers to conclude that they had
   been given valid consent before conducting their search of the Westfall
   residence. We explained that the “‘knock and talk’ nature of the officers’




                                          10
Case: 21-10159     Document: 00516239627             Page: 11   Date Filed: 03/15/2022




                                      No. 21-10159


   initial interaction with Westfall puts into question their ability to have
   obtained valid consent.” Westfall, 903 F.3d at 545.

          We have recognized the knock-and-talk strategy as “a reasonable
   investigative tool when officers seek to gain an occupant’s consent to search
   or when officers reasonably suspect criminal activity.” United States v. Jones,
   239 F.3d 716, 720 (5th Cir. 2001). But “[t]he purpose of a ‘knock and talk’
   is not to create a show of force, nor to make demands on occupants, nor to
   raid a residence. Instead, the purpose . . . is to make investigatory inquiry or,
   if officers reasonably suspect criminal activity, to gain the occupants’ consent
   to search.” United States v. Gomez-Moreno, 479 F.3d 350, 355 (5th Cir. 2007)
   (overruled on other grounds by Kentucky v. King, 563 U.S. 452 (2011)). When
   no one answers the door despite knocking, “officers should . . . end[ ] the
   ‘knock and talk’ and change[ ] their strategy by retreating cautiously, seeking
   a search warrant, or conducting further surveillance.” Id. at 356. Where
   officers continue an illegal search or seizure, any consent given after that fact
   is invalid, unless it was an independent act of free will. Id. at 357.

          Under this analysis, we found in Westfall 1 that “given the fact that
   [the officers] went to her home at 2:00 a.m., continued to knock on Westfall’s
   door after she closed it, called her home repeatedly, looked through the
   windows of her home, and walked around her property, even after she closed
   the door, [this] may have been an unreasonable search that rendered any
   subsequent consent invalid.” Westfall, 903 F.3d at 545 (footnotes removed)
   (citing United States v. Hernandez, 392 F. App’x 350, 351–53 (5th Cir. 2010)
   (holding that “[t]he district court should have acknowledged that the




                                           11
Case: 21-10159     Document: 00516239627             Page: 12   Date Filed: 03/15/2022




                                      No. 21-10159


   officers’ knock- and-talk conduct was an unreasonable search” and that there
   was no valid consent where the woman who allegedly gave consent did not
   initially answer the door, and the officers then circled her trailer, banged on
   doors and windows, shouted that they were present, and broke the glass pane
   of her door before she answered it). We stated: “If the district court
   determines that the officers’ search was unreasonable for this reason, it
   would then need to consider whether Westfall’s alleged consent was an
   independent act of free will. The district court did not consider this
   argument and should do so on remand.” Id. at 545–46 (internal citations
   removed).

          But despite Westfall’s arguments, Westfall 1 did not hold that the
   officers’ encounter with Westfall was in fact a knock-and-talk. At that point,
   the case had reached this court as an appeal of a grant of summary judgment
   to defendants. Thus, as it must when reviewing summary judgment orders,
   the court in that opinion “accept[ed] all well-pleaded facts as true and
   view[ed] th[e] facts in the light most favorable to the plaintiff[].” Anderson
   v. Valdez, 845 F.3d 580, 590 (5th Cir. 2016) (quoting Dorsey v. Portfolio
   Equities, Inc., 540 F.3d 333, 338 (5th Cir. 2008)). The court thus accepted as
   true the presentation of the encounter in question as a knock-and-talk. It did
   not rule that its rendition of the facts, presented in the light most favorable to
   Westfall, mandated the district court to limit defendants to arguing based on
   that set of facts at trial. The categorization of this encounter as a knock-and-
   talk was not part of this court’s mandate on remand, and the district court




                                          12
Case: 21-10159     Document: 00516239627             Page: 13   Date Filed: 03/15/2022




                                      No. 21-10159


   thus did not err in allowing defendants to testify that their encounter with
   Westfall was part of an active investigation.

                          iii. Sufficiency of the Evidence

          Having determined that the district court did not violate this court’s
   mandate on remand, it is clear that the district court did not err in denying
   Westfall’s motion for JMOL. Where an issue has been resolved by a jury, the
   moving party can prevail on a motion for JMOL only “[i]f the facts and
   inferences point so strongly and overwhelmingly in favor of the moving party
   that the reviewing court believes that reasonable jurors could not have arrived
   at a contrary verdict[.]” Poliner, 537 F.3d at 376 (5th Cir. 2008) (internal
   quotation marks omitted) (quoting Dixon, 330 F.3d at 313–14. It is not the
   role of this court to judge the credibility or weight of the evidence; in fact, we
   must disregard all evidence in favor of the moving party that the jury is not
   required to believe. Reeves, 530 U.S. at 151. Here, the jury found that
   defendants had not violated any of Westfall’s constitutional rights. As the
   district court explained in its order denying Westfall’s motion for JMOL,

          [a]t a minimum, the jury heard testimony that in response to
          Officer Anderson’s request to enter the home with somebody
          else who knew where the marijuana was, Westfall responded
          “William, go get it.” In context, the jury was permitted to
          draw an inference that Westfall was consenting to an officer
          entering the home with William to retrieve the marijuana.
          Further, Westfall’s statement that she didn’t “want you
          people to go up there,” while she walked towards Anderson in
          an “aggressive manner” could have plausibly been disregarded
          by the jury because of the competing interpretation of the




                                           13
Case: 21-10159     Document: 00516239627           Page: 14    Date Filed: 03/15/2022




                                    No. 21-10159


          statement, that Westfall said she was “the one who said you
          could up there,” which would indicate valid consent.
          Thus, the district court held that legally sufficient evidence existed to
   support the jury’s verdict on the ground that a reasonable officer could have
   believed that he had consent to conduct the search. We agree.

                            B. Motion for a New Trial

          As we have determined that there was a legally sufficient evidentiary
   basis for a reasonable jury to have entered a verdict for defendants, Westfall
   cannot show that there is an absolute absence of evidence to support the
   jury’s verdict. Thus, she has failed to show that the district court abused its
   discretion in denying her motion for a new trial.

                                  IV. Conclusion

          For the foregoing reasons, we AFFIRM.




                                         14